     UNITED STATES DISTRICT COURT
     WESTERN DISTRICT OF NEW YORK


     Debra Krezmien and Paul Krezmien,
                                                                                        Decision and Order
                                               Plaintiffs,
                                                                                            19-CV-117W
                      v.

     Lowe’s Companies, Inc. d/b/a Lowe’s and
     Lowe’s Home Centers, LLC,

                                               Defendants.


I.       INTRODUCTION AND DISCUSSION
             On October 23, 2016, plaintiff Debra Krezmien allegedly sustained injuries when she tried

     to move a General Electric refrigerator purchased earlier that day from a Lowe’s Home

     Improvement store. Debra and co-plaintiff Paul Krezmien sued Lowe’s Companies, Inc. and

     Lowe’s Home Centers, LLC (“Lowe’s” collectively) in New York State Supreme Court, Erie County.

     Lowe’s removed the case to this Court. (Dkt. No. 5.) District Judge Elizbeth Wolford has referred

     this case to this Court under 28 U.S.C. § 636(b). (Dkt. No. 7.)

             On June 17, 2019, Lowe’s filed a motion1 for leave to file a third-party complaint, under Rule

     14(a)(1) of the Federal Rules of Civil Procedure. (Dkt. No. 12.) The Court set a schedule for

     responding papers from plaintiffs and for reply papers from Lowe’s. (Dkt. No. 13.) Plaintiffs did not

     file a response, but the Court nonetheless has conducted its own full review of the motion papers.

             “A defending party may, as third-party plaintiff, serve a summons and complaint on a

     nonparty who is or may be liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1).



     1
       “A motion under Fed. R. Civ. P. 14 is nondispositive and thus amenable to a ruling by a magistrate judge.”
     Moraine Properties, LLC v. Ethyl Corp., No. 3:07-CV-229, 2009 WL 10679455, at *1 (S.D. Ohio June 23, 2009);
     see also Rubin v. Valicenti Advisory Servs., Inc., 471 F. Supp. 2d 329, 333 (W.D.N.Y. 2007) (motions to amend
     pleadings generally are non-dispositive).
“To sustain an impleader action, the third-party defendant . . . must be liable secondarily to the

original defendant, or that the third party . . . must necessarily be liable over to the defendant . . . for

all or part of the plaintiff’s . . . recovery, or that the defendant . . . must attempt to pass on to the

third party . . . all or part of the liability asserted against the defendant.” Bank Of India v. Trendi

Sportswear, Inc., 239 F.3d 428, 438 (2d Cir. 2000) (internal quotations marks and citations omitted).

When reviewing Rule 14 motions, courts assess only the procedural propriety of impleading a third-

party; any substantive issues concerning the third-party are addressed separately. See id. (“However,

whether a court has subject matter jurisdiction over a third-party or in this case, a fourth-party cause

of action, is distinct from an assessment of the propriety and merits of an impleader action.”)

(citations omitted); Telecom Int’l Am., Ltd. v. AT&T Corp., No. 96 CIV. 1366 (AKH), 1999 WL

777954, at *4 (S.D.N.Y. Sept. 30, 1999) (“Rule 14(a), however, provides only the procedural

mechanism for impleader; the substantive merit of the action depends on the federal or state theory

of contribution, indemnity or subrogation, or any other theory asserted in the third-party

complaint.”) (citations omitted). Impleader under Rule 14 simultaneously promotes efficiency—all

parties potentially responsible for making a plaintiff whole are brought into the same case—while

respecting “the general consensus in Anglo-American jurisprudence that one is not bound by a

judgment in personam in a litigation in which he is not designated as a party or to which he has not

been made a party by service of process.” Richards v. Jefferson County, 517 U.S. 793, 798 (1996)

(internal quotation marks and citations omitted). “The decision whether to permit a defendant to

implead a third-party defendant rests in the trial court’s discretion . . . .” Kenneth Leventhal & Co. v.

Joyner Wholesale Co., 736 F.2d 29, 31 (2d Cir. 1984) (citation omitted).

        Here, the Court agrees with Lowe’s that impleader would be appropriate. Although the

discovery deadline of November 29, 2019 is slowly approaching, the case remains fairly new, and

                                                      2
  Lowe’s filed the pending motion within the time to file motions to join parties or to amend

  pleadings. See Hicks v. Long Island R.R., 165 F.R.D. 377, 380 (E.D.N.Y. 1996) (impleader motion

  denied where discovery was substantially complete and defendant waited nearly two years to try to

  add third parties). Subject to future discovery and proceedings, there appears to be a contract that

  potentially makes the proposed third-party defendants responsible for some or all of any award that

  plaintiffs ultimately receive. (Dkt. No. 12-5.) The connection to the proposed third-party

  defendants thus is closer than the one that was rejected in Leventhal. For the sake of brevity, the

  remaining analysis in Lowe’s memorandum of law (Dkt. No. 12-7) is incorporated by reference.

II.   CONCLUSION
          For the above reasons and the reasons stated in Lowe’s memorandum of law, the Court

  grants Lowe’s motion for impleader (Dkt. No. 12).

          Lowe’s will file the third-party complaint on or before October 4, 2019 and will file

  confirmation of service on or before October 31, 2019. The current scheduling order (Dkt. No. 10)

  will remain in place for now, but the Court acknowledges that an amendment might be necessary.

          SO ORDERED.

                                                  __/s Hugh B. Scott________
                                                  Hon. Hugh B. Scott
                                                  United States Magistrate Judge
  DATED: September 19, 2019




                                                     3
